Citation Nr: 9904957	
Decision Date: 02/24/99    Archive Date: 03/03/99

DOCKET NO.  96-13 576	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a respiratory 
disorder, claimed as due to mustard gas exposure.

2.  Entitlement to service connection for a right 
orchiectomy, claimed as secondary to the veteran's service-
connected post-operative left hydrocele and varicocele.

3.  Entitlement to a temporary total convalescence rating 
pursuant to the provisions of 38 C.F.R. § 4.30, following a 
hospitalization in January 1994 for a right orchiectomy.

4.  Entitlement to a total compensation rating based upon 
individual unemployability due to service-connected 
disability.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B. Lemoine, Counsel


INTRODUCTION

The veteran had active military service from January 1943 to 
January 1945.

The Board of Veterans' Appeals (Board) received this case on 
appeal from a May 1994 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO), which denied the 
veteran's claims, which sought entitlement to service 
connection for a right orchiectomy and entitlement to a 
temporary total convalescence rating pursuant to the 
provisions of 38 C.F.R. § 4.30, following a hospitalization 
in January 1994 for a right orchiectomy.  That rating 
decision also deferred the issue of entitlement to a total 
compensation rating based upon individual unemployability due 
to service-connected disability, and that claim was 
subsequently denied in an August 1994 rating decision.  The 
veteran submitted a notice of disagreement pertaining to all 
three issues in April 1995.  In January 1996, he was provided 
with a statement of the case pertaining to those three 
issues, and his substantive appeal was received in February 
1996.

It is noted that, within his April 1995 notice of 
disagreement, the veteran also submitted a new claim seeking 
service connection for a respiratory disorder as due to 
mustard gas exposure.  In that regard, the Board notes that 
service connection for a chest disorder had been denied by a 
Board decision in September 1959; service connection for a 
lung disorder had been denied by a Board decision in March 
1965; and a January 1969 Board decision determined that new 
and material evidence had not been submitted to warrant 
reopening a claim for a respiratory disorder, to include 
allergic rhinitis.  In light of those prior final Board 
decisions, the RO characterized the veteran's claim as being 
whether new and material evidence had been submitted to 
warrant reopening a claim for a respiratory disorder claimed 
as secondary to mustard gas exposure.  The RO then denied 
that claim in a January 1996 rating decision.  The veteran 
appealed that rating decision by submitting his notice of 
disagreement in February 1996.   In August 1996, he was 
provided with a supplemental statement of the case that 
included that issue in addition to the three issues 
previously appealed, and his substantive appeal as to that 
issue was received in January 1997.

With regard to the veteran's mustard gas claim, the Board has 
carefully considered the RO's characterization of that issue 
as one of whether new and material evidence has been 
submitted to reopen the claim.  However, upon review of the 
evidentiary record, the Board notes that the veteran has 
never previously sought service connection for a respiratory 
disorder on the basis of mustard gas exposure.  Although he 
has previously claimed service connection for a respiratory 
disorder on multiple occasions, he has not previously made 
contentions of exposure to mustard gas, nor have his claims 
ever been considered in light of the provisions of 38 C.F.R. 
§ 3.316, which did not exist until August 1994.  Accordingly, 
the Board is of the view that the veteran's claim seeking 
service connection as a result of mustard gas exposure, 
received in April 1995, was an original claim which had never 
previously been considered, and the Board does not need to 
address the finality of any previous decisions.  Accordingly, 
we have characterized the issue as entitlement to service 
connection for a respiratory disorder claimed as due to 
mustard gas exposure, as indicated on the first page of this 
decision.


REMAND

Regarding the veteran's claim pertaining to mustard gas 
exposure, the Board notes that the veteran has been treated 
for a variety of respiratory complaints and, although his 
asthma was previously determined to have pre-existed service, 
more recent medical evidence has indicated a diagnosis of 
chronic obstructive pulmonary disease (COPD).  Amongst other 
medical evidence, radiology findings in May 1994, from the 
Meyersdale Community Hospital, made a diagnosis of mild COPD.

The Board notes that claims based upon chronic residual 
effects of exposure to mustard gas and Lewisite are governed 
by 38 C.F.R. § 3.316, which provides as follows:

(a)  Except as provided in paragraph (b) of this 
section, exposure to the specified vesicant agents 
during active military service under the circumstances 
described below together with the subsequent development 
of any of the indicated conditions is sufficient to 
establish service connection for that condition:

(1)  Full-body exposure to nitrogen or sulfur 
mustard during active military service together with the 
subsequent development of chronic conjunctivitis, 
keratitis, corneal opacities, scar formation, or the 
following cancers: Nasopharyngeal; laryngeal; lung 
(except mesothelioma); or squamous cell carcinoma of the 
skin.

(2)  Full-body exposure to nitrogen or sulfur 
mustard or Lewisite during active military service 
together with the subsequent development of a chronic 
form of laryngitis, bronchitis, emphysema, asthma or 
chronic obstructive pulmonary disease.

(3)  Full-body exposure to nitrogen mustard during 
active military service together with the subsequent 
development of acute nonlymphocytic leukemia.

(b)  Service connection will not be established under 
this section if the claimed condition is due to the 
veteran's own willful misconduct or there is affirmative 
evidence that establishes a non-service-related 
supervening condition or event as the cause of the 
claimed condition.

38 C.F.R. § 3.316 (1998) (cross references omitted).

The Board notes that, in the recent case of Pearlman v. West, 
11 Vet.App. 443 (1998), the United States Court of Veterans 
Appeals (Court) addressed the application of 38 C.F.R. 
§ 3.316 in determining the well-groundedness of claims.  The 
Court indicated that, under 38 C.F.R. § 3.316, the initial 
burden for a well-grounded claim was relaxed for veterans who 
subsequently developed conditions specified by the 
regulation, to the extent that the regulation did not require 
evidence of a medical nexus for those conditions, but rather 
a nexus was presumed if the other conditions required by the 
regulation were met.  Pearlman, at 446.  The Court specified 
that "the veteran is relieved of his burden of providing 
medical evidence of a nexus between the current disability 
and the in-service exposure.  Rather, service connection is 
granted if the appellant has experienced:  (1) full body 
exposure, (2) to the specified vesicant agent, (3) during 
active military service, and (4) has subsequently developed 
the specified conditions;" subject to the regulatory 
exceptions in paragraph (b).  Id.

The Board notes that, in the Pearlman case, the veteran had 
stated he had participated in secret testing involving 
mustard gas exposure and he had subsequently developed 
respiratory disorders which were among the conditions 
specified within 38 C.F.R. § 3.316.  Although all efforts by 
VA to substantiate his claimed exposure had been 
unsuccessful, the Court held "that for the purpose of 
submitting a well-grounded claim relating to exposure to 
toxic gases under this regulation, the Board must assume that 
the lay testimony of exposure is true."  However, the Court 
further noted that "whether or not the veteran meets the 
requirements of this regulation, including whether or not the 
veteran was actually exposed to the specified vesicant 
agents, is a question of fact for the Board to determine 
after full development of the facts."  Pearlman, supra, at 
447.

Applying the Court's holding in Pearlman to the case at hand, 
the Board notes that the veteran has been diagnosed with 
COPD, one of the respiratory disorders identified within 
38 C.F.R. § 3.316.  In regard to the veteran's contentions of 
mustard gas exposure, the Board notes that service medical 
records do not reflect any such exposure, nor was the RO able 
to verify the veteran's exposure by contacting the VA Central 
Office, as they reported in July 1996 that the veteran's name 
did not appear on any lists of veterans who had participated 
in mustard gas experiments.  Nonetheless, applying the recent 
holding of Pearlman to the case at hand, the Board notes that 
the veteran has provided contentions and testimony reporting 
that he was exposed to mustard gas in service.

Although there is not yet any evidence in the record to 
corroborate the veteran's history of mustard gas exposure, 
for purposes of determining the well-groundedness of his 
claim, the veteran's evidentiary assertions must be presumed 
to be credible.  See King v. Brown, 5 Vet.App. 19, 21 (1993); 
Pearlman, supra.  Accordingly, the Board finds that the 
veteran's claim regarding mustard gas exposure is well-
grounded, and the duty to assist applies.  VA has a duty to 
assist a veteran in developing facts pertinent to a well-
grounded claim.  38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. 
§§ 3.103, 3.159 (1998).

The Board acknowledges that the RO did attempt to verify the 
veteran's claimed mustard gas exposure by contacting the VA 
Central Office.  Nonetheless, we find that the RO failed to 
fully comply with the steps outlined in the VA Adjudication 
Procedure Manual, M21-1, Part III, par. 5.18 (hereinafter 
M21-1), pertaining to verification of claims involving 
mustard gas exposure.  Accordingly, a remand is necessary in 
this case to further attempt to verify the veteran's claimed 
mustard gas exposure.

Turning now to the issue of service connection for a right 
orchiectomy, the Board notes that service medical records do 
indicate that the veteran underwent a repair of his left 
hydrocele and varicocele in September 1943.  Furthermore, by 
a November 1987 rating decision, service connection was 
granted for the veteran's left hydrocele and varicocele.  The 
veteran now contends that his right orchiectomy was secondary 
to his service-connected left hydrocele and varicocele.  The 
Board will defer any determination regarding the well-
groundedness of this claim, pending a VA examination to opine 
on the etiology of the veteran's right orchiectomy, as the 
medical evidence of record does not address the question of 
whether his right orchiectomy may have been caused or 
aggravated by his previously service-connected left hydrocele 
and varicocele.  Under these circumstances, all pertinent 
medical records should be obtained and the veteran should be 
scheduled for a VA examination, to determine the etiology of 
his claimed right orchiectomy disorder and whether it is 
etiologically linked to his currently service-connected left 
hydrocele and varicocele.  See 38 C.F.R. § 3.310; Allen v. 
Brown, 7 Vet.App. 439 (1995) 

As to the issue of entitlement to a temporary total 
convalescence rating pursuant to the provisions of 38 C.F.R. 
§ 4.30, following a hospitalization in January 1994 for a 
right orchiectomy, the Board notes that the outcome of this 
issue is clearly dependent upon the determination of the 
prior issue of entitlement to service connection for a right 
orchiectomy.  Accordingly, the issue must be deferred by the 
Board until the question of service connection for a right 
orchiectomy can be determined.  Likewise, as to the issue of 
entitlement to a total compensation rating based upon 
individual unemployability due to service-connected 
disabilities (TDIU), the Board notes that this issue is 
inextricably intertwined with the pending claims for service 
connection which are being remanded, as a grant of service 
connection for any pending claim would potentially affect the 
veteran's overall disability evaluation.  Therefore, the 
issue of TDIU must also be deferred until the other pending 
issues are completely developed and reviewed by the RO.  
However, it is also appropriate for the RO to schedule a 
general VA examination of the veteran to address whether his 
claimed unemployability is due to his service-connected 
disorders or to his non-service-connected disorders.

Accordingly, the case is REMANDED to the RO for the following 
actions:

1.  The RO should take the appropriate steps 
to contact the veteran in order to obtain 
information pertaining to any pertinent 
medical treatment he has received for any of 
his claimed disorders and for any currently 
service-connected disorders.  Based upon 
information provided by the veteran, the RO 
should undertake to obtain all necessary 
releases and obtain copies of all records, not 
previously obtained, from the identified 
treatment sources and associate them with the 
claims folder.  Any documents received by the 
RO should be associated with the claims 
folder.

2.  The RO should take the appropriate steps 
to secure copies of all the veteran's VA 
treatment records, not previously obtained, 
and associate them with the claims folder.

3.  In order to attempt to verify the 
veteran's claimed mustard gas exposure, the RO 
should request the veteran's complete service 
personnel records from the National Personnel 
Records Center (NPRC).

4.  Regarding the veteran's claimed mustard 
gas exposure, the RO should fully develop the 
claim in accordance with the provisions of 
M21-1, Part III, par. 5.18, to include 
providing all available specifics regarding 
claimed testing to the:

Commander, U.S. Army Chemical and
    Biological Defense Agency
Attn:  AMSCB-CIH
Aberdeen Proving Ground, MD  21010-5423

The Board specifically directs the RO to 
attach the following to their request for 
information: a photocopy of the veteran's 
service discharge document and service 
personnel records to verify his military 
assignments, a summary of the veteran's 
written statements discussing his claimed 
exposure to mustard gas, and a photocopy of 
the pertinent portions of the transcript of 
the veteran's June 1996 hearing, in which he 
testified about his claimed exposure to 
mustard gas.  Such information should be 
provided so that the U.S. Army Chemical and 
Biological Defense Agency may make a complete 
and informed investigation of the veteran's 
claims of exposure to mustard gas.

5.  Upon completion of all the development 
requested hereinabove, the RO should review 
the veteran's claim of mustard gas exposure.  
If it is determined that the veteran was a 
participant in chemical gas testing or that he 
might have been such a participant, or that he 
was otherwise exposed to mustard gas, the RO 
should conduct additional development of the 
medical record as appears appropriate.

6.  The veteran should be scheduled for a VA 
examination by an appropriate physician in 
order to ascertain the nature and extent of 
his service-connected left hydrocele and 
varicocele, as well as the nature and likely 
etiology of his claimed right orchiectomy.  
Any indicated testing or studies should be 
accomplished.  The examiner should express an 
opinion as to the medical probability that the 
veteran's right orchiectomy  was either 
etiologically related to or aggravated by the 
service-connected left hydrocele and 
varicocele disorder, as claimed by the 
veteran.  The examiner's findings should 
reflect a review of the entire historical 
record.  The claims folder, to include any 
records obtained pursuant to this Remand, 
should be made available to the examiner for 
review.  Complete rationale for all opinions 
expressed should be provided.

7.  The veteran should also then be scheduled 
for a general VA examination, as well as 
additional examination(s) by any specialist(s) 
as deemed appropriate by the RO, in order to 
evaluate the severity of all of the veteran's 
currently service-connected disorders.  The 
claims file should be provided to the 
examiner(s) prior to examination in order for 
them to be familiar with the veteran's 
pertinent medical history.  Any indicated 
special tests or studies should be performed.  
The examiners' report(s) should fully set 
forth all current complaints, pertinent 
clinical findings, and diagnoses.   The 
clinical findings and reasons upon which the 
opinions are based should be clearly set 
forth.  Each examiner should also set forth, 
in his or her report, the extent to which the 
veteran is unable to secure and/or follow a 
substantially gainful occupation due to his 
service-connected disabilities.

8.  With regard to all the instructions set 
forth above, the RO should inform the veteran 
of his obligation to cooperate by providing 
the requested information to the extent 
possible and by reporting for the scheduled 
examination(s).  The RO should also inform the 
veteran that his failure to cooperate may 
result in adverse action pursuant to 38 C.F.R. 
§ 3.158 and 38 C.F.R. § 3.655.

9.  Upon completion of the above, the RO 
should review the evidence and ensure that all 
of the foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, including if any 
requested opinions are not provided, 
appropriate corrective action should be taken.

10.  The RO should then review all the 
evidence and enter its determination with 
respect to all the veteran's claims; to 
include his claim of mustard gas exposure 
pursuant to 38 C.F.R. § 3.316; his claim of 
service connection for a right orchiectomy as 
due to his service-connected left hydrocele 
and varicocele disorder in accordance with 38 
C.F.R. § 3.310 and Allen v. Brown, supra; and 
his claims seeking a temporary total 
convalescence rating pursuant to the 
provisions of 38 C.F.R. § 4.30; and seeking 
entitlement to a total disability rating based 
on individual unemployability due to service-
connected disorders.  If any of the benefits 
sought on appeal remain denied, the veteran 
and his representative should be furnished 
with a supplemental statement of the case, in 
accordance with 38 U.S.C.A. § 7105.

Thereafter, the veteran and his representative should be 
given the opportunity to respond.  The case should be 
returned to the Board for further appellate consideration, if 
otherwise in order, following appropriate appellate 
procedure. 

By this REMAND the Board intimates no opinion, either legal 
or factual, as to the ultimate determination warranted in 
this case. The purpose of this REMAND is to further develop 
the record and ensure due process of law.  No action is 
required by the veteran until he receives further notice.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).


- 11 -


